DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s argument filed on August 29th 2022 is fully considered and found to be persuasive. Therefore the previous office action is withdrawn and a new office action is written below.

	Claim status:
	Claims 19-33 are pending.
	Claims 1-18 are cancelled.
	Claims 19-33 are being examined as follow:

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore: 
“a single material substrate” in claim 19 and 26
“a first layer .. within a single material substrate” in claim 19
“…at least a second layer… within a single material substrate” in claim 19
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 19 is objected to because of the following informalities:  
In claim 19: 
The terms “the single bursts envelope” in line 9 and 12, should change to “the single burst envelope”.  
The limitation “…to target location…” in line 15, should change to “…to the target location…”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19: 
the claim is indefinite, because it is unclear what the terms “amplitude” in the limitation is actually referring. The specification does not have sufficient clarification on what is “amplitude”. Clarification is required.
The limitation “…the at least a second laser pulses…” insufficient antecedent basis for this limitation in the claim. 
The limitation “…a single material substrate…” is recited multiple times in in the claim, it is unclear are they referring the same material substrate or different single material substrate. Clarification is required.
The limitation “…target location…” in the claim has recited twice, once in line 5 and the second time in line 15, it is unclear are they the same target location or different. Clarification is required.
Regarding claim 20, the limitation “…the respective temporal pulse widths are in a range between approximately 1 nanosecond and approximately 100 femtoseconds…” is indefinite, because the term “approximately” in the limitation is a relative term, and there is no clarification how “approximate” is considered as “approximately” to the cited values.
Regarding claim 21, the limitation “…generating mode-locked laser pulses comprising respective temporal pulse widths that are less than or equal to approximately 1 nanosecond…” is indefinite, because the term “approximately” in the limitation is a relative term, and there is no clarification how “approximate” is considered as “approximately” to the cited values.
Regarding claim 22, the limitation “…generating the laser pulses at a repetition rate in a range between approximately 100 kHz and approximately 500 kHz…” is indefinite, because the term “approximately” in the limitation is a relative term, and there is no clarification how “approximate” is considered as “approximately” to the cited values.
Regarding claim 23, the limitation “…generating the burst of laser pulses comprises: generating the burst within a temporal width in a range between approximately 1 nanosecond and approximately 1 microsecond…” is indefinite, because the term “approximately” in the limitation is a relative term, and there is no clarification how “approximate” is considered as “approximately” to the cited values.
Regarding claim 26:
The limitation “…a single material substrate…” is recited twice in the claim, once in line 4 and second time in line 6, it is unclear they are the same or different material substrate. Clarification is required.
The limitation “…a second burst of laser pulses…” recited twice in the claim, once in line 5 and second in line 9. It is unclear they are the same or different burst of laser pulses. Clarification is required.
Claim 26 is indefinite, because the lack of connection between limitation “…bursts of laser pulses…” and “…a burst envelope of a first burst of laser pulses… AND …a burst envelope of at least a second burst of laser pulses …”. It is unclear are “…a burst envelope of a first burst of laser pulses… AND …a burst envelope of at least a second burst of laser pulses …” is related to “…bursts of laser pulses…” or not. Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 26 and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al (US2006/0131285A1 hereinafter Sun285’).
Regarding claim 26, Sun285’ discloses a laser micromachining method (i.e. laser ablation or cutting; Para. 0058; Figure 6) comprising: 
generating bursts of laser pulses (“a set 50 of laser pulses 52”, refer to  fig. 4); 
adjusting a burst envelope (set “50” of laser pulses, fig. 3-5, 9, 10B, 12, 14D and 16C) of a first burst of laser pulses (52b1-52b3, fig.3-6)  based on a first target type (laser spot diameter 40, fig. 3-6) within a single material substrate (44, fig. 3-6); 
adjusting a burst envelope (set “50” of laser pulses, fig. 3-5, 9, 10B, 12, 14D and 16C) of at least a second burst of laser pulses (52b4-52b5, fig.3-6) based on at least a second target type (a different laser spot diameter 40,fig.3-6) within a single material substrate (44, fig. 3-6); 
directing the first burst of laser pulses (52b1-52b3, fig.3-6) to a first target location (refer “38” location in fig.2B) of the first target type (40, fig. 3-6); and 
directing the at least a second burst of laser pulses (52b4-52b5, fig.3-6) to a second target location (refer a different location of “38” after movement “32”, fig.2B) of the at least a second target type(40, fig. 3-6).

    PNG
    media_image1.png
    758
    531
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    744
    558
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    527
    730
    media_image3.png
    Greyscale


Regarding claim 31, Sun285’ further discloses wherein generating the burst of laser pulses comprises: generating the burst within a temporal width in a range between approximately 1 nanosecond and approximately 1 microsecond (refer to Paragraph. 0016, 0039, 0049, 0057; Figures 3-6).

Regarding claim 32, Sun285’ further discloses generating the bursts of laser pulses (“a set 50 of laser pulses 52”, refer to  fig. 4) comprises: generating mode-locked laser pulses (52, fig. 4) comprising respective temporal pulse widths of 100 femtoseconds which are less than or equal to approximately 1 nanosecond (refer to Paragraph 0016, 0039, 0049, 0057; Figures 3-5).

Regarding claim 33, the modification of Sun285’ and Sun750’ discloses substantially all features set forth in claim 20, Sun285’ further discloses the respective temporal pulse widths are in a range between approximately 1 nanosecond and approximately 100 femtoseconds (refer to Paragraph. 0016, 0039, 0049, 0057; Figures 3-6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 19-23, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US2006/0131285A1 hereinafter Sun285’), in view of Sun et al (US2009/0141750A1 hereinafter Sun750’).
Regarding claim 19, Sun285’ discloses a laser micromachining method (i.e. laser ablation or cutting; Para. 0058; Figure 6) comprising: 
generating bursts of laser pulses (“a set 50 of laser pulses 52”, refer to  fig. 4); 
adjusting respective amplitudes of individual laser pulses (52b1-52b3, fig.3-6) within the burst of laser pulses (set “50” of laser pulses, fig. 3-5, 9, 10B, 12, 14D and 16C) to produce a selectively shaped single burst envelope (refer to the shape of “50”, fig. 3-5, 9, 10B, 12, 14D and 16C) for processing a target location (38, fig.2B) within a workpiece (12, fig. 6), the adjusting comprising:
adjusting a burst envelope (set “50” of laser pulses, fig. 3-5, 9, 10B, 12, 14D and 16C) of a first burst of laser pulses (52b1-52b3, fig.3-6)  based on a first processing characteristics (laser spot diameter 40, fig. 3-6) within a single material substrate (44, fig. 3-6); 
adjusting a burst envelope (set “50” of laser pulses, fig. 3-5, 9, 10B, 12, 14D and 16C) of at least a second burst of laser pulses (52b4-52b5, fig.3-6) based on at least a second processing characteristics  (a different laser spot diameter 40,fig.3-6) within a single material substrate (44, fig. 3-6); 
directing the amplitude adjusted burst of laser pulses (“a set 50 of laser pulses 52”, refer to  fig. 4) to target location (38, fig.2B) within the single material substrate (44, fig. 3-6).
Sun285’ does not disclose the target location include a first layer and at least a second layer within a single material substrate, wherein the first layer and the at least a second layer of material.
In the field of laser processing, Sun750’ discloses the target location (58, fig.3) include a first layer (refer to “a first portion of the link” in step 84, fig.4 and fig.3) and at least a second layer (refer to “second portion of the link” in step 88, fig.4 and fig.3)  within a single material substrate (22, fig.3), wherein the first layer (refer to “a first portion of the link” in step 84, fig.4 and fig.3) and the at least a second layer (refer to “second portion of the link” in step 88, fig.4 and fig.3) of material (22, fig.3).

    PNG
    media_image4.png
    813
    507
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    462
    510
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Sun285’ method with the target location include a first layer and at least a second layer within a single material substrate, wherein the first layer and the at least a second layer of material, as taught by Sun750’, in order to provide the capability to reduce or eliminate damage to the underlying material (refer to abstract).

Regarding claim 20, the modification of Sun285’ and Sun750’ discloses substantially all features set forth in claim 19, Sun285’ further discloses generating the bursts of laser pulses (“a set 50 of laser pulses 52”, refer to  fig. 4) comprises: generating mode-locked laser pulses (52, fig. 4) comprising respective temporal pulse widths of 100 femtoseconds which are less than or equal to approximately 1 nanosecond (refer to Paragraph 0016, 0039, 0049, 0057; Figures 3-5).

Regarding claim 21, the modification of Sun285’ and Sun750’ discloses substantially all features set forth in claim 20, Sun285’ further discloses the respective temporal pulse widths are in a range between approximately 1 nanosecond and approximately 100 femtoseconds (refer to Paragraph. 0016, 0039, 0049, 0057; Figures 3-6).

Regarding claim 22, the modification of Sun285’ and Sun750’ discloses substantially all features set forth in claim 20, Sun285’ further discloses the generating the laser pulses at a repetition rate of 80 MHz which is in a range between approximately 100 kHz and approximately 500 MHz (refer to Paragraph 0049; Figures 3-6).

Regarding claim 23, the modification of Sun285’ and Sun750’ discloses substantially all features set forth in claim 19, Sun285’ further discloses wherein generating the burst of laser pulses comprises: generating the burst within a temporal width in a range between approximately 1 nanosecond and approximately 1 microsecond (refer to Paragraph. 0016, 0039, 0049, 0057; Figures 3-6).

Regarding claim 27, Sun285’ does not explicitly disclose wherein the first target type and the at least a second target type are selected from the group consisting of top surface of the single material substrate, an inner portion of the single material substrate, and a bottom surface of the single material substrate.
In the field of laser processing, Sun750’ discloses wherein the first target type (refer to “a first portion of the link” in step 84, fig.4 and fig.3) and the at least a second target type (refer to “second portion of the link” in step 88, fig.4 and fig.3) are selected from the group consisting of top surface of the single material substrate, an inner portion of the single material substrate, and a bottom surface of the single material substrate (refer to fig 3 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Sun285’ method with the target location include a first layer and at least a second layer within a single material substrate, wherein the first layer and the at least a second layer of material, as taught by Sun750’, in order to provide the capability to reduce or eliminate damage to the underlying material (refer to abstract).

Regarding claim 30, Sun285’ further discloses wherein adjusting the burst envelope (set “50” of laser pulses, fig. 3-5, 9, 10B, 12, 14D and 16C) of the first burst of laser pulses (52b1-52b3, fig.3-6),
selectively adjusting one or more first laser pulses within the first burst (“a set 50 of laser pulses 52”, refer to  fig. 4) to a first amplitude (refer to the amplitude of any 52b1-52b3 in fig.3-6) based on processing characteristics of a first feature (laser spot diameter 40, fig. 3-6) at the first target location (38, fig.2B); and 
selectively adjusting one or more second laser pulses within the first burst (“a set 50 of laser pulses 52”, refer to  fig. 4) to a second amplitude based on processing characteristics of a second feature (different laser spot diameter 40, fig. 3-6) at the second target location (a different 38, fig.2B).
Sun285’ does not disclose selectively adjusting one or more first laser pulses within the first burst to a first amplitude based on processing characteristics of a first feature at the first target location; and selectively adjusting one or more second laser pulses within the first burst to a second amplitude based on processing characteristics of a second feature at the first target location.
In the field of laser processing, Sun750’ discloses selectively adjusting one or more first laser pulses within the first burst (refer to fig.4) to a first amplitude (step 2, fig.3 and 4) based on processing characteristics of a first feature (refer to “a first portion of the link” in step 84, fig.4 and fig.3) at the first target location (58, fig.3); and 
selectively adjusting one or more second laser pulses (step 86, fig, 3 and 4) within the first burst (“a set 50 of laser pulses 52”, refer to  fig. 4) to a second amplitude based on processing characteristics of a second feature (refer to “second portion of the link” in step 88, fig.4 and fig.3) at the first target location (58, fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Sun285’ method with the target location include a first layer and at least a second layer within a single material substrate, wherein the first layer and the at least a second layer of material, as taught by Sun750’, in order to provide the capability to reduce or eliminate damage to the underlying material (refer to abstract).
Claim(s) 24-25 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US2006/0131285A1 hereinafter Sun285’), in view of Sun et al (US2009/0141750A1 hereinafter Sun750’) and further in view Allott (US2010/0015397A1).
Regarding claim 24-25 and 28-29, Sun285’ or Sun750’ does not disclose wherein the single material substrate comprises glass and/or flat panel display.
Allott discloses a laser processing method that applied on processing of thin films on large area glass substrates (refer to Paragraph 0001 cited: “…laser ablation for the processing of thin films on large area glass substrates used in the manufacture of flat panel displays…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sun285’ method to applied on large area glass substrate, as taught by Allott, in order to provide create high resolution patterns it is generally necessary to use an optical projection system where the mask pattern is imaged onto the resist surface using a suitable projection lens (refer to Paragraph 0003), such that would also increase the marketing value of Sun285’s method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        December 7, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761